816 F.2d 681
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald N. OGRIZOVICH, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 86-3747.
United States Court of Appeals, Sixth Circuit.
April 24, 1987.

Before MARTIN and MILBURN, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
Appellant moves to Proceed in forma pauperis and for appointment of counsel On appeal from the district Court order which denied appellant's motion to vacate his conviction (Rule 33, Federal Rules of Criminal Procedure).


2
This Court's review of the denial of a Rule 33 motion is limited to determining whether the district court abused its discretion.  United States v. Christian, 786 F.2d 203, 210 (6th Cir. 1986).


3
A review of the motion to vacate conviction and the record reveals that the district court correctly disposed of the motion.


4
Accordingly, appellant's motion to proceed in forma pauperis is granted, the motion for counsel is denied and the district court order is affirmed.  Rule 9(b), Rules of the Sixth Circuit.